Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al (US 2015/0007921 A1) in view of Japanese Patent JP 2003104005, herein referred to as ‘005. 
Regarding claims 1-2 and 7, Tsunoda teaches a tire comprising an annular tire frame composed of a plurality of resin materials [0037] but is silent to the Asker D hardness of a side portion of the inner and outer side in the vehicle width direction. Analogous thermoplastic tire frame art, ‘005, discloses a plurality of polymer or thermoplastic (pg.4 paragraphs 4-5) arranged throughout the tire frame (4A-4G) each having different Young’s moduli (pg.2 paragraph 4). ‘005 further discloses the rigidity increases gradually from the maximum width position to the 
 Official notice is taken that in tire art and in tire compositions, there is a general correlation between hardness and modulus. The general correlation being as modulus increases, the hardness also increases. Therefore, the hardness of inner side in a vehicle width direction when the tire is mounted on a vehicle is less than the side portion located on an outer side in the vehicle width direction when the tire is mounted on the vehicle. 
With regards to the limitation “wherein a ratio (Hi/Ho) of the Asker D hardness Hi to the Asker D hardness is from 0.84 to 0.93”, it is noted that it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have discovered a range of the Asker D hardness is from 0.84 to 0.93 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a ratio (Hi/Ho) of the Asker D hardness Hi to the Asker D hardness Ho is from 0.84 to 0.93 as taught by ‘005 into the tire taught by Tsunoda  since (1) both Tsunoda  and ‘005 teaches resin tires and ‘005 
Regarding claims 3, 9 and 17, Tsunoda  teaches a reinforcing cord member which is wound on an outer side of the tire frame in the tire radial direction along a tire circumferential direction in figure 4 [0016]. 
Regarding claims 4, 6, 10 -12, Tsunoda teaches tire frame is composed of a resin material [0037, 0044-0045] and ‘005 teaches the hardness alternating between high and low. Therefore, ‘005 broader teaching suggest at least two resin materials (a high hardness and low hardness alternating) which falls into Applicant’s claimed range of no more than three resin materials and the tire is frame is composed of two or more resin material containing resins of a same type as main components. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007) (MPEP 2143 E). 
Regarding claims 5 and 11, Tsunoda  teaches a plurality of resin materials contains a thermoplastic polyamide resin, a thermoplastic polyester resin or a thermoplastic polyurethane resin as a main component [0038]. 
 Regarding claims 8 and 13, ‘005 teaches (1) a side portion of the tire frame located on the inner side in a vehicle width direction has a lower Young modulus than the outer side in the 
Regarding claim 14, Tsunoda  teaches a reinforcing cord member, which is wound on an outer side of the tire frame in the tire radial direction (figure 4) along a tire circumferential direction [0016] and Tsunoda  teaches tire frame is composed of a resin material [0037, 0044-0045] and ‘005 teaches the hardness alternating between high and low. Therefore, ‘005 broader teaching suggest at least two resin materials (a high hardness and low hardness alternating) which falls into Applicant’s claimed range of no more than three resin materials.  "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of 
Regarding claim 15, Tsunoda  teaches a reinforcing cord member, which is wound on an outer side of the tire frame in the tire radial direction (figure 4)  along a tire circumferential direction [0016] and a plurality of resin materials contains a thermoplastic polyamide resin, a thermoplastic polyester resin or a thermoplastic polyurethane resin as a main component [0038].
Regarding claim 16, Tsunoda teaches a reinforcing cord member, which is wound on an outer side of the tire frame in the tire radial direction (figure 4), along a tire circumferential direction [0016] and Tsunoda teaches tire frame is composed of a resin material [0037, 0044-0045] and ‘005 teaches the hardness alternating between high and low. Therefore, ‘005 broader teaching suggest at least two resin materials (a high hardness and low hardness alternating) which falls into Applicant’s claimed range of no more than three resin materials. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
Regarding claim 18
With regards to the limitation “wherein a ratio (Hi/Ho) of the Asker D hardness Hi to the Asker D hardness is from 0.84 to 0.93”, it is noted that it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have discovered a range of the Asker D hardness is from 0.84 to 0.93 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tire taught by Tsunoda  and to include an Asker D hardness from 30 to 60 degrees since Young modulus is a result effective variable and MPEP 2144.05 states [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a ratio (Hi/Ho) of the Asker D hardness Hi to the Asker D hardness Ho is from 0.84 to 0.93 as taught by ‘005 into the tire taught by Tsunoda  since (1) both Tsunoda  and ‘005 teaches resin tires and ‘005 teaches (2) a side portion of the tire frame located on the inner side in a vehicle width direction has a lower Young modulus than the outer side in the vehicle width direction and (3) a higher Young modulus is correlated with an increase in hardness. This configuration allows a stiffer distribution and improves the contact shape in the standard air pressure filling state (pg. 1 paragraph 8).
Regarding claim 19, Tsunoda teaches tire frame is composed of a resin material [0037, 0044-0045] and ‘005 teaches the hardness alternating between high and low. Therefore, ‘005 
Regarding claim 20, Tsunoda teaches tire frame is composed of a resin material [0037, 0044-0045] and ‘005 teaches the hardness alternating between high and low. Therefore, ‘005 broader teaching suggest at least two resin materials (a high hardness and low hardness alternating) which falls into Applicant’s claimed range of no more than three resin materials and the tire is frame is composed of two or more resin material containing resins of a same type as main components. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. Applicant argues the current prior arts on record, Tsunoda and JP 005, fail to disclose an asymmetric tire frame. Examiner disagrees.  JP’005 discloses two different hardness for the outer and inner sides (figure 2, pg. 3 paragraph 2-3). Applicant has defined asymmetric . 
Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARAH TAUFIQ/Examiner, Art Unit 1754           

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743